IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-50610
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

FRANCISCO RODRIGUEZ-ESPEJO, also known
as Francisco Rodriguez,

                                           Defendant-Appellant.

                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Southern District of Texas
                      USDC No. A-00-CR-262-ALL-JN
                          - - - - - - - - - -
                             June 19, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

      Counsel appointed to represent Francisco Rodriguez-Espejo

(Rodriguez) has requested leave to withdraw as counsel and has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).   Rodriguez has filed a response asserting that his

criminal history was miscalculated and requesting to proceed pro

se.   The motion to strike the Anders brief and to proceed pro se

is DENIED.     United States v. Wagner, 158 F.3d 901, 902-03 (5th

Cir. 1998).


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-50610
                                 -2-

     Our independent review of the brief, Rodriguez’s response,

and the record discloses no nonfrivolous issue for appeal.

     Counsel’s motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities, and the appeal is

DISMISSED.   See 5TH CIR. R. 42.2.